Citation Nr: 0825001	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for chalazia 
of both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty service from March 1951 to 
February 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a claim of entitlement to 
an increased rating in excess of 10 percent for chalazia of 
both eyes. 

By rating action in April 1985 service connection for 
chalazia of both eyes was granted and a noncompensable rating 
was assigned. A March 1999 rating action increased the 
noncompensable rating to 10 percent. This rating has remained 
in effect since that time.  

The veteran testified at a videoconference hearing before the 
undersigned in December 2006. 

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if any action on his part is required


REMAND


At the December 2006 videoconference hearing, the veteran 
described some of the problems he experienced, which he 
believed were due to the service-connected chalazia of both 
eyes, including swelling, discomfort, pain, and vision 
impairment. He noted that he had an ophthalmology appointment 
scheduled after his hearing. He also testified that he has 
glaucoma which he believed was caused by his chalazia.  The 
veteran also testified that his visual acuity had worsened 
since his last VA examination. 

When a veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  The veteran was last 
afforded a VA eye examination in January 2006.  Hence, the 
veteran should be scheduled for a new examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for his service- 
connected eye disability that has not 
already been made part of the record.  In 
particular the records of any treatment 
by an ophthalmologist subsequent to his 
December 2006 videoconference hearing.  
The RO should ensure that all pertinent 
records of VA or private treatment have 
been procured for review.  

2.  After the above-requested development 
has been completed, the RO should then 
schedule the veteran for a VA 
ophthalmologic examination to determine 
the current severity and characteristics 
of the veteran's chalazia.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
before the examination.  Findings for the 
best corrected and uncorrected visual 
acuity should be reported and the 
examiner should specifically note whether 
any decrease in acuity is attributable to 
chalazia, or to the residuals of 
chalazia.  The examiner should note all 
the veteran's eye pathology, including 
glaucoma, and specifically render an 
opinion as to what eye pathology, if any, 
is caused by or made worse by the 
service-connected chalazia.  All symptoms 
complained of by the veteran, such as 
redness, swelling, scarring, pain, watery 
eyes, infection, and vision impairment 
should be addressed by the examiner.  For 
each problem or disability identified as 
a symptom of, or secondary to chalazia, a 
detailed explanation of the disabling 
manifestations should be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

